DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US Pub. No. 2011/0248711).
Regarding claims 1-15, Ausserlechner teaches an sensor package, comprising: 
a metal carrier (Fig. 11, item 704);
a sensor chip (706) arranged on the metal carrier, having a first sensor element (714a), and designed to detect a magnetic field induced by an electric current flowing through a current conductor (para. 44);
wherein in an orthogonal projection of the sensor chip, onto a surface of the metal carrier, at least two edge sections of the sensor chip are free of overlap with a surface of the metal carrier (Fig. 11);

wherein in the orthogonal projection of the sensor chip onto the surface of the metal carrier, exactly two edge sections of the sensor chip are free of overlap with the surface of the metal carrier, wherein the two edge sections adjoin one another and form an overlap-free corner of the sensor chip (Fig. 11) [claim 3];
wherein the first sensor element is arranged in the overlap-free corner of the sensor chip, and in an orthogonal projection of the first sensor element (714a) onto the surface of the metal carrier, the first sensor element is free of overlap with the surface of the metal carrier (Fig. 11) [claim 4];
wherein in the orthogonal projection of the sensor chip onto the surface of the metal carrier, exactly three edges sections of the sensor chip are free of overlap with the surface of the metal carrier, and respectively two of the three edges sections are adjoining one another and form a first overlap-free corner and a second overlap-free corner of the sensor chip (Fig. 11) [claim 5];
wherein the first sensor element (714a) is arranged in the first corner of the sensor chip, and in an orthogonal projection of the first sensor element onto the surface of the metal carrier, the first sensor element is free of overlap with the surface of the metal carrier, and 
wherein the sensor chip comprises a second sensor element (714c) arranged in the second corner of the sensor chip, an in the orthogonal projection of the second sensor element onto the surface of the metal carrier, the second element is free of overlap with the surface of the metal carrier (Fig. 11) [claim 6];
in the orthogonal projection of the sensor chip onto the surface of the metal carrier, four or more edge sections of the sensor chip are free of overlap with the surface of the metal carrier (Fig. 8) [claim 7];

wherein the surface of the metal carrier comprises a partial surface that is space apart from an entire edge of the surface of the metal carrier by at least a width of the sensor element, and in an orthogonal projection of the first sensor element onto the partial surface, the first sensor element is free of overlap with the partial surface (Fig. 8, the notch 710) [claim 9];
wherein the sensor chip is a differential sensor chip (the chip has multiple sensor elements measure magnetic field at a plurality of places, thus a differential measurement scheme is implied) [claim 10];
wherein the current conductor (702) is arranged outside the sensor package (Fig. 8) [claim 11];
wherein the current conductor (702) has an opening (708) and the sensor package is arranged at least partly in the opening (Fig. 9) [claim 12];
wherein the surface of the metal carrier (704) is arranged substantially perpendicular to the current conductor (Fig. 9) [claim 13];
wherein the metal carrier (704) is arranged between the current conductor and the sensor chip (Fig. 7B) [claim 14]; and wherein 
the sensor package (720) is coreless (the sensor package does not include a flux concentrator or core –see para. 44) [claim 15].
Regarding claims 16-17, Ausserlechner teaches a method producing a sensor package, wherein the method comprises:
providing a metal carrier (Fig. 11, item 704);
arranging a sensor chip (706) having a sensor element (714a) on the metal carrier,

wherein the arranging the sensor chip is carried out such that in an orthogonal projection of the sensor element onto the surface of the metal carrier, the sensor element (714a) is free of overlap with the surface of the metal carrier (Fig. 11) [claim 17]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852